
	

113 HR 5438 IH: Tanning Tax Repeal Act of 2014
U.S. House of Representatives
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5438
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2014
			Mr. Grimm (for himself and Mr. Peterson) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the excise tax on indoor tanning services.
	
	
		1.Short titleThis Act may be cited as the Tanning Tax Repeal Act of 2014.
		2.Repeal of excise tax on indoor tanning services
			(a)In generalSubtitle D of the Internal Revenue Code of 1986 is amended by striking chapter 49 and by striking
			 the item relating to such chapter in the table of chapters of such
			 subtitle.
			(b)Effective dateThe amendments made by this section shall apply to services performed after the date of the
			 enactment of this Act.
			
